UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4708
TIMOTHY WAYNE JOHNSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-01-130)

                      Submitted: March 12, 2002

                       Decided: April 4, 2002

  Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, John L.
File, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JOHNSON
                              OPINION

PER CURIAM:

   Timothy Wayne Johnson appeals his conviction and sentence
imposed pursuant to a guilty plea to conspiracy to destroy federal
property in violation of 18 U.S.C. § 371 (1994). Johnson’s counsel
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising one issue but representing that, in his view, there
are no meritorious issues for appeal. Johnson has filed a pro se sup-
plemental brief asserting one additional issue. Finding the issues
raised are without merit and discerning no other error in the record
below, we affirm.

   Counsel contends the district court erred in calculating Johnson’s
criminal history. Because Johnson did not challenge his sentence on
this ground in the district court, we review for plain error. See United
States v. Olano, 507 U.S. 725, 731-32 (1993). We find that the district
court did not plainly err under U.S. Sentencing Guidelines Manual
§ 4A1.1(c) (2000) in assessing Johnson one criminal history point
each for two West Virginia shoplifting convictions.

   In his pro se supplemental brief, Johnson contends the district court
erred by denying him a downward adjustment for acceptance of
responsibility pursuant to USSG § 3E1.1(a)-(b). Because Johnson did
not challenge his sentence on this ground in the district court, we
review for plain error. See Olano, 507 U.S. at 731-32. We find no
error, plain or otherwise. Moreover, to the extent Johnson argues his
plea was neither knowing nor voluntary due to his expectation of a
downward adjustment for acceptance of responsibility, we find this
claim belied by the record and without merit.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Johnson’s conviction
and sentence. We deny counsel’s motion to withdraw at this time.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests a petition be filed, but counsel believes
such a petition would be frivolous, counsel may move this court at
that time for leave to withdraw from representation. Counsel’s motion
                     UNITED STATES v. JOHNSON                     3
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED